On writ of certiorari (340 U. S. 808) to review a judgment of the Court of Claims giving judgment for the plaintiff on the ground that it was found, upon the evidence, that the decisions of the contracting officer on three of the contractor’s claims were grossly erroneous and that the contracting officer’s decisions must be held to have been arbitrary and capricious and lacking in that good faith required of an unbiased, impartial arbiter.
The judgment of the Court of Claims was affirmed, December 11,1950, by an equally divided court. No opinion.
Chief Justice Vinson took no part in the consideration or decision of this case.
Rehearing denied January 15,1951.